NOTICE OF ALLOWABILITY

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16, 18-20 are allowed.

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 3/19/21 is acknowledged.
Claim 1 (and claim 16, as amended below) is allowable. The restriction requirement between Inventions, as set forth in the Office action mailed on 1/22/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/22/21 is withdrawn.  Claims 16-20, directed to a non-elected Invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with S. Crane on 3/25/21.
The application has been amended as follows: 

1.  (Currently Amended) A latch assembly for a compartment of a vehicle interior, the latch assembly comprising: 
a frame having a first portion, a second portion, and a third portion, and wherein the frame is fixed to a cover of the compartment, the third portion of the frame has a first end and a second end opposite the first end, the first portion of the frame extends at a first angle from the first end of the third portion of the frame and the second portion of the frame extends at a second angle from the second end of the third portion of the frame; 

a second pawl member having a first end, a second end opposite the first end, a center section, a second pawl, and a second pivot slot, and wherein the second pawl member is slidingly disposed in the second portion of the frame, the second pawl of the second pawl member extends from the first end of the second pawl member, and the second pivot slot is disposed proximate the second end of the second pawl member; 
a lever member having a first and a second pivot pin and a center hub, and wherein the center hub is rotatably supported by the third portion of the frame, the first pivot pin is disposed in the first pivot slot of the first pawl member, and the second pivot pin is disposed in the second pivot slot of the second pawl member; and a resilient member disposed between the lever member and the frame, and wherein the resilient member urges the lever member to a first position relative to the frame.

16. (Currently Amended) A center console for a vehicle, the center console comprising: 
	a compartment having an interior surface forming a first, a second, a third, and a fourth walls, and wherein the compartment is fixed to a floor of the vehicle; 
an armrest cover assembly having a first end, a second end opposite the first end, and a latch assembly; 
;
wherein the latch assembly comprises: 
a frame having a first portion, a second portion, and a third portion, and wherein the frame is fixed to the armrest cover assembly, the third portion of the frame has a first end and a second end opposite the first end, the first portion of the frame extends at a first angle from the first end of the third portion of the frame and the second portion of the frame extends at a second angle from the second end of the third portion of the frame; 
a first pawl member having a first end, a second end opposite the first end, a first pawl, a button, and a first pivot slot, and wherein the first pawl member is slidingly disposed in the first portion of the frame, the button of the first pawl member is disposed on the first end of the first pawl member, the first pivot slot of the first pawl member is disposed proximate the second end of the first pawl member, and the first pawl of the first pawl member extends from a center section of the first pawl member; 
a second pawl member having a first end, a second end opposite the first end, a center section, a second pawl, and a second pivot slot, and wherein the second pawl member is slidingly disposed in the second portion of the frame, the second pawl of the second pawl member extends from the first end of the second pawl member, and the second pivot slot is disposed proximate the second end of the second pawl member; 
a lever member having a first and a second pivot pin and a center hub, and wherein the center hub is rotatably supported by the third portion of the frame, the first pivot pin is disposed in the first pivot slot of the first pawl member, and the second pivot pin is disposed in the second pivot slot of the second pawl member; and 
a resilient member disposed between the lever member and the frame, and wherein the resilient member urges the lever member to a first position relative to the frame.

17.  (Cancelled) 

18. (Currently Amended) The center console of claim [[17]] 16 wherein the first angle and the second angle of the frame are approximately 90 and the first portion of the frame extends in a first direction from the third portion of the frame, the second portion of the frame extends in a second direction from the third portion of the frame, and the first direction is opposite the second direction.

	In consideration of the above, claims 1-16 and 18-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the totality of the invention, including, in combination with the additionally claimed elements, a first pawl member having a first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635


/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635